Citation Nr: 1618743	
Decision Date: 05/10/16    Archive Date: 05/19/16

DOCKET NO.  10-01 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Osegueda, Counsel


INTRODUCTION

The Veteran had active service from March 1982 to June 1985.  

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge in July 2013.  A transcript of the hearing is associated with the claims file.

In October 2013, the Board remanded the case for further development.  The case has since been returned to the Board for appellate review.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case.  A review of the documents in the Virtual VA file reveals a copy of the July 2013 hearing transcript.  The remaining documents are duplicative of the evidence in the VBMS file.


FINDINGS OF FACT

1.  The most probative evidence establishes that the Veteran does not have a current diagnosis of PTSD due to alleged in-service sexual assaults, in accordance within the applicable VA regulation.
 
2.  The Veteran's current psychiatric disorder did not manifest in service and is not related to any event or incident of her service, and is there no evidence of a psychosis within one year of separation from service.

3.  The Veteran's personality disorder was not subject to superimposed disease or injury during service.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in active service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125 (2015).
 
2.  An acquired psychiatric disorder was not incurred in active service, and a psychosis may not be presumed to have been so incurred. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

In this case, the RO provided the Veteran with a notice letter in April 2008, prior to the initial decision on the claim in April 2009.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the claimant.

Moreover, the content of the letter satisfied the notice requirements.  In this regard, the April 2008 letter informed the Veteran of the information and evidence needed to substantiate her claim for service connection and notified her of the division of responsibilities in obtaining such evidence.  The letter also explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess, 19 Vet. App. at 490-491.  The RO also notified the Veteran that it had received a completed PTSD questionnaire for assault (VA Form 21-0781a).  In addition, VA met its heightened burden of VCAA notification for a PTSD claim based on an alleged personal assault by advising the Veteran of alternative sources of evidence to establish an in-service stressor, to include behavioral changes. See Gallegos v. Peake, 22 Vet. App. 329, 336-37 (2008).

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, as well as all identified and available post-service medical records, including VA treatment records, are in the claims file and were reviewed by both the RO and the Board in connection with the claim.  

While the Veteran submitted an authorization for the RO to attempt to obtain private treatment records from a private, community-based facility, the Board notes that the facility provided a negative response to a records request from the RO in September 2008.  In a subsequent statement included in a January 2010 substantive appeal, the Veteran reported that the private facility only kept records for a limited period of time and, therefore, they no longer had her records.  Further, as discussed below, during the July 2013 hearing, the Veteran indicated that she had received private psychiatric treatment, beginning in 2006; however, she stated, "I think the VA ones are the most pertinent ones." See hearing transcript, p. 9.  The duty to assist is not a one-way street. See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  VA is only obligated to obtain records that are adequately identified and for which necessary releases have been submitted. 38 C.F.R. § 3.159(c)(1).  Therefore, the Board also finds that the Veteran has not adequately identified or authorized the release of any other available, outstanding records that are relevant to the claim being decided herein.

The Veteran was also afforded VA examinations in January 2009 and February 2014 in connection with her claim.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the February 2014 VA examination obtained in this case is adequate, as it is predicated on a review of the Veteran's claims file, her reported history, and an examination.  As discussed below, the examiner also provided a rationale for her opinion and cited to relevant evidence from the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met. 38 C.F.R. § 3.159(c)(4).

Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met. 38 C.F.R. § 3.159(c)(4) (2015). 

With regard to the October 2013 remand, the Board finds that the AOJ substantially complied with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial compliance would be required, not strict compliance).  Specifically, pursuant to the remand, the AOJ attempted to verify the Veteran's claimed military sexual trauma stressors and the November 1983 physical assault that was documented in her service treatment records.  In October 2013, the AOJ sent a request to Naval Criminal Investigative Services (NCIS) to obtain any evidence of a Naval Investigative Service (NIS) investigation related to a physical assault and any documentation prepared for a nonjudicial punishment during the Veteran's service.  In an October 2013 response, NCIS reported that it was unable to provide any records relating to the request.  NCIS noted that it conducted a thorough search of the Defense Consolidation Index of Investigations (DCII) and NCIS Records Information Management System (RIMS) for any records associated with the Veteran's name or social security number; however, the results showed that there were no specific investigations referencing the Veteran as a victim, subject, or cross reference in any investigation.  In November 2013, the Veteran was informed that the AOJ sent a request to NCIS for NIS investigative reports dated from 1983 to 1984.  Thereafter, in June 2014, the Appeals Management Center (AMC) issued a VA memorandum indicating that the stressful incidents as reported by the Veteran had not been verified and did not meet the regulatory requirements of 38 C.F.R. § 3.304(f)(3).

In addition, pursuant to the October 2013 remand, the AOJ sent the Veteran a letter requesting that she identify any private treatment providers and complete and return authorization forms so that it could obtain the treatment information.  She was also advised that she could obtain and send the information herself.  The Veteran did not submit the requested information or any private treatment records.  Rather, in July 2014, the Veteran's representative submitted a statement on the Veteran's behalf that indicated that she had no additional evidence regarding her appeal and requested that the Board proceed with adjudication.  The AOJ did obtain outstanding VA treatment records and associated them with the record.

Finally, in accordance with the October 2013 remand, in February 2014, the AOJ secured a VA examination and opinion to determine the nature and etiology of the Veteran's current acquired psychiatric disorder, to include claimed PTSD based on alleged assaults in service. See 38 C.F.R. § 3.304(f)(5); Menegassi v. Shinseki, 638 F.3d 1379, 1383 (Fed. Cir. 2011) (an opinion by a medical professional based on a post-service examination can be used to establish the occurrence of an in-service assault stressor).  As such, the AOJ has substantially complied with the Board's instructions.

With regard to the July 2013 hearing, in Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010), the Court held that the Veterans Law Judge who chairs a hearing fulfills two duties to comply with 38 C.F.R. § 3.103(c)(2).  These duties consist of (1) fully explaining the issues pertinent to the claims on appeal; and (2) suggesting the submission of evidence that may have been overlooked. See also 38 C.F.R. § 3.103(c)(2); Procopio v. Shinseki, 26 Vet. App. 76 (2012).  At the hearing, the Veterans Law Judge, the Veteran, and her representative outlined the claim for service connection on appeal and engaged in an extensive discussion as to substantiation of that claim.  The Veteran's specific psychiatric symptomatology and alleged in-service stressors involving sexual assault were discussed in detail by the parties at the hearing.  The Veteran and her representative provided detail as to why they believed her current acquired psychiatric disorder should be service-connected.  The Veteran demonstrated actual knowledge of the evidence needed to substantiate her claim.  The Veterans Law Judge also clarified whether any additional relevant evidence was available which could substantiate the claim.  Potential favorable outstanding medical evidence was discussed, including VA treatment records and private treatment records.  The Veteran testified that she was treated by private providers prior to 2006; however, she indicated that she felt that her VA treatment records were more pertinent to her claim because her VA provider focused on her alleged sexual assaults during service.  She specifically stated, "...I think so many civilian psychiatrists are totally unaware of finding out what is the root cause.  You know[,] they're more interested in, well, the symptoms are manifesting themselves and let's medicate you."  Regardless, the Veterans Law Judge informed the Veteran that she was welcome to submit those private treatment records or provide VA authorization to attempt to obtain the records in support of her claim.  The actions of the Veterans Law Judge supplemented the duty to notify and assist and complied with any related duties owed during a hearing.  Overall, the hearing was legally sufficient, and there has been no allegation to the contrary.

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


Law and Analysis

The Veteran has contended that she has PTSD due to military sexual trauma during service.  Specifically, she has reported that she was raped by her platoon sergeant at Camp Butler in Okinawa, Japan, during the summer of 1983 and that she was raped by a male dispatcher when she was the overnight duty driver for a motor transport unit in Yuma, Arizona, in the summer of 1984. See March 2008 stressor statements.  Additionally, she has related that she was physically assaulted by an acquaintance in Okinawa after she asked a friend to "beat [her] up" in order to get away from her platoon sergeant.  She stated that she was investigated for "malingering" by NIS after this incident, but she did not face nonjudicial punishment for the incident due to lack of supporting evidence. See July 2008 statement, January 2009 VA examination report.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish a right to compensation for a present disability, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 38 F.3d 1163, 1167 (Fed. Cir. 2004)).  The absence of any one element will result in denial of service connection.

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including psychoses, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  As psychoses is considered to be a chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim. 38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

As noted above, the Veteran has contended that she has PTSD as a result of two separate incidents of military sexual trauma in service.  Specifically, she has reported that she was raped by her platoon sergeant in Okinawa, Japan, in the summer of 1983, and that she was raped by a male dispatcher when she was the overnight duty driver for a motor transport unit in Yuma, Arizona, in the summer of 1984. See March 2008 stressor statements.

Service connection for PTSD has unique evidentiary requirements.  It generally requires: (1) medical evidence diagnosing the condition; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor. 38 C.F.R. § 3.304(f). See also Cohen v. Brown, 10 Vet. App. 128 (1997).  Diagnoses of PTSD must be rendered in accordance with the diagnostic criteria for the condition set forth in the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV). See 38 C.F.R. § 4.125 (noting that VA has adopted the nomenclature of the DSM-IV).  Section 4.125(a) has recently been revised to require that diagnoses conform to the updated, Fifth edition of the DSM (DSM-5) for all claims that were received by VA or were pending before the AOJ on or after August 4, 2014. See 79 Fed. Reg. 149, 45094 (August 4, 2014).

If VA determines either that the veteran did not engage in combat with the enemy or that the veteran did engage in combat, but that the alleged stressor is not combat related, the veteran's lay testimony, by itself, is not sufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain credible supporting evidence that corroborates the veteran's testimony or statements. 38 C.F.R. § 3.304(f); Stone v. Nicholson, 480 F.3d 1111 (Fed. Cir. 2007); Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996). 

Because personal assault is an extremely personal and sensitive issue, many incidents are not officially reported, which creates a proof problem with respect to the occurrence of the claimed stressor.  In such situations, it is not unusual for there to be an absence of service records documenting the events the veteran has alleged.  The victims of such trauma may not necessarily report the full circumstances of the trauma for many years after the trauma.  Thus, when a PTSD claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident. 38 C.F.R. § 3.304(f)(5) (July 13, 2010); see also Patton v. West, 12 Vet. App. 272, 277 (1999). 

Examples of such evidence include, but are not limited to: records from law enforcement authorities; rape crisis centers; mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy. 38 C.F.R. § 3.304(f)(5).

Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes. Id.  

Further, corroboration of every detail of a claimed stressor, including the veteran's personal participation, is not required; rather, a veteran only needs to offer independent evidence of a stressful event that is sufficient to imply his or her personal exposure. See Pentecost v. Principi, 16 Vet. App. 124, 128 (2002) (quoting Suozzi v. Brown, 10 Vet. App. 307 (1997)). 

The Court has set a relatively low bar for interpreting a claim for PTSD as one involving a personal assault stressor for which the provisions of 38 C.F.R. § 3.304(f)(5) are applicable. See, e.g., Bradford v. Nicholson, 20 Vet. App. 200 (2006) (veteran alleged that his sergeant kicked him down a set of stairs). 

For personal assault PTSD claims, an after-the-fact medical opinion can serve as the credible supporting evidence of the stressor. 38 C.F.R. § 3.304(f)(5); Menegassi v. Shinseki, 638 F.3d 1379, 1383 (Fed. Cir. 2011); Bradford v. Nicholson, 20 Vet. App. 200, 207 (2006); Patton v. West, 12 Vet. App. 272, 280 (1999).  

At the outset, the Board acknowledges that, on July 13, 2010, VA amended its regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor. See Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843- 39,852 (July 13, 2010) (codified at 38 C.F.R. § 3.304(f)(3), corrected by 75 Fed. Reg. 41 ,092 (July 15, 2010).  However, none of the Veteran's alleged stressors based on in-service sexual assaults in the present case involve "fear of hostile military or terrorist activity," as contemplated by the amended regulation.  In fact, the Court has specifically held that the reduced evidentiary burden of 38 C.F.R. § 3.304(f)(3) for claims of entitlement to service connection involving fear of hostile military or terrorist activity does not apply when a claimed stressor involves sexual harassment or assault by one service member on another service member because the term "hostile military . . . activity" does not contemplate hostile criminal action. Acevedo v. Shinseki, 25 Vet. App. 286, 291 (2012).  As such, this amendment not applicable in the Veteran's case. 

Upon review of the evidence of record, the Board finds that the Veteran is not entitled to service connection for PTSD.

With respect to the criteria of a current diagnosis of PTSD, the threshold consideration for any service connection claim is the existence of a current disability. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303; Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 
In particular, aside from corroboration of an in-service stressor, current medical evidence diagnosing PTSD in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV) is required, as well as competent evidence of a nexus between current PTSD symptomatology and a verified in-service stressor. 38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).  However, again, medical opinions in cases of personal assault for PTSD are exceptions to the general rule-as, for example, announced in Moreau v. Brown, 9 Vet. App. 389, 396 (1996), that an opinion by a medical professional based on a post-service examination cannot be used to establish the occurrence of a stressor. 38 C.F.R. § 3.304(f)(3); Patton v. West, 12 Vet. App. 272, 280 (1999).  For assault stressors, the examiner can interpret the meaning of behavioral changes during service to determine if a sexual assault stressor did occur. Id.   

The Board notes that the regulations were recently revised to incorporate the Fifth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-V) rather than the Fourth Edition (DSM-IV).  However, these provisions only apply to cases received by or pending before the AOJ on or after August 4, 2014.  The change does not apply to cases certified to the Board prior to that date.  In this case, the Veteran's claim was certified to the Board prior to August 4, 2014; therefore, the regulations pertaining to the DSM-IV are for application.

Initially, the Board notes that the Veteran's service treatment records indicate that she was evaluated after a personal assault in November 1983.  The x-ray report indicated that she reported that she was punched in the abdomen, face, and head and that there was questionable loss of consciousness for 15 minutes after the assault.  Numerous statements throughout the record show that the Veteran never contended that the November 1983 assault was a claimed stressor.  Rather, she has maintained that she had asked an acquaintance to beat her up in an effort to either get a few days off from work away from her platoon sergeant (see January 2010 Form 9) and/or to try to avoid direct supervision by her platoon sergeant, who was the alleged perpetrator of one of the claimed sexual assaults (see May 2008 VA treatment note, January 2009 VA examination report).  She has reported that NIS investigated the incident to bring charges of malingering for nonjudicial punishment, but there was not enough evidence to proceed.  However, as noted above, NCIS determined that there are no records of a NIS investigation.  In addition, a March 1985 document within the Veteran's service personnel record lists no offenses or punishments.

The Veteran has repeatedly stated that she did not report the alleged sexual assaults to proper authorities, that she did not receive treatment following the reported incidents, and that she did not tell anyone in the military or her family about the trauma at that time.  The Board notes that a veteran's failure to report an in-service sexual assault to military authorities may not be considered as relevant evidence tending to prove that a sexual assault did not occur. AZ v. Shinseki, 731 F.3d 1303, 1318 (Fed. Cir. 2013).

However, as noted above, evidence of behavior changes following the claimed assault is one type of relevant evidence that may constitute credible evidence of the stressor.  In a May 2008 VA treatment note and in a March 2010 statement from the Veteran's representative, the Veteran indicated that, after the alleged sexual assault in Okinawa, her service personnel records show diminished performance evaluations and a transfer shortly thereafter.  However, administrative remarks within the Veteran's service personnel records indicate that she appeared before the meritorious promotion board in October 1984 in Yuma and was selected for meritorious promotion to corporal; however, she did not have the requisite time in grade for promotion on the first of the month.  The record also shows that the Veteran appeared before the meritorious promotion board again in April 1985, but she was not selected for promotion "due to keen competition."  Her service personnel records also included a record of promotions, which indicated that she was promoted from private first class to lance corporal in December 1982 and that she was promoted from lance corporal to corporal in September 1984.  Furthermore, the Veteran's record of service indicates the following conduct and proficiency scores during service: 4.8, 4.8 (September 1982); 4.5, 4.8 (January 1983); 4.5, 4.7 (April 1983); 4.6, 4.8 (July 1983); 4.7, 4.5 (January 1984); 4.7, 4.8 (April 1984); 4.4, 4.4 (July 1984); 4.9, 4.9 (January 1985), and 4.8, 4.9 (June 1985).  There is no indication that the Veteran's work performance diminished during service.  Rather, the Veteran's personnel records show that her conduct and proficiency scores remained largely consistent throughout her service.  Thus, the service personnel records contradict and are inconsistent with the Veteran's allegations regarding diminished performance following the alleged assault(s). See Gardin v. Shinseki, 613 F.3d 1374, 1379 (Fed. Cir. 2010) (the Board acted appropriately in its fact-finding role in its determination that lay statements of record were not credible because they are "in direct contradiction" to other evidence of record); Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995).  In this regard, contemporaneous evidence can have greater probative value than inconsistent testimony provided by the claimant at a later date. Curry v. Brown, 7 Vet. App. 59, 68 (1994).

In addition, the Board notes that the Veteran reported that she requested a transfer, which was eventually granted, following the 1983 assault because she wanted to be removed from daily contact with her alleged rapist. See May 2008 VA treatment note.  She indicated that she was transferred from motor transport to S-4 (logistics) in Okinawa and then from motor transport to Public Affairs in Yuma. See August 2008 statement.  In a January 2010 statement with her substantive appeal, the Veteran stated that, after she was raped in Okinawa, she requested a mast for transfer out of the motor pool.  In addition, during the July 2013 hearing, she testified that she transferred from motor transport to S-4 to avoid her alleged attacker. See hearing transcript, p. 14.  During the February 2014 VA examination, the Veteran also indicated that, after the1983 incident, she requested to transfer to another unit by asking for a new job.  She added that she used the excuse that she had never been good at her job, but she stated that she merely wanted to get away from the alleged perpetrator.  The Board notes that the Veteran's service personnel records do indicate that she was transferred in November 1983 from a mechanic position to a supply position with the Headquarters and Service Company and that she was transferred in May 1984 from a mechanic position to a print journalist position in Yuma, Arizona.

With regard to a diagnosis of PTSD based on her alleged in-service sexual assault stressors, the record reflects several favorable and unfavorable medical opinions and treatment records.  However, upon review, in the present case, the Board concludes that the most probative medical evidence weighs against a finding that the Veteran has a PTSD diagnosis in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV) due to alleged in-service sexual assaults. 

The Board must determine, as a question of fact, both the weight and credibility of the evidence.  Equal weight is not accorded to each piece of evidence contained in a record; every item does not have the same probative value.  The Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence. See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991). 

In evaluating the probative value of competent medical evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicators; . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  It is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons or bases. See Owens v. Brown, 7 Vet. App. 429, 433 (1995).

When VA undertakes to provide a medical examination or opinion, it must be adequate. See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) ("[O]nce the Secretary undertakes the effort to provide an examination when developing a service-connection claim..., he must provide an adequate one....").  An examination or opinion is adequate if it is "thorough and contemporaneous," considers the Veteran's prior medical examinations and treatment, and "describes the disability... in sufficient detail so that the Board's 'evaluation of the claimed disability will be a fully informed one.'" Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (quoting Ardison v. Brown, 6 Vet. App. 405, 407 (1994)); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  A medical examination report or opinion must also "contain not only clear conclusions with supporting data[ ] but also a reasoned medical explanation connecting the two." Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  The Board errs by relying on an inadequate opinion. Ardison v. Brown, 6 Vet. App. 405, 407 (1994).

The evidence of record contains numerous VA treatment records.  An October 2006 VA psychiatric emergency department note indicated that the Veteran was being treated for psychiatric complaints for the first time at the emergency department.  The Veteran reported a history of depression due to childhood sexual trauma, which she related was first diagnosed approximately 15 years earlier.  She stated that she had recurrent bouts of depression over the years, but that she had not sought psychiatric care until May 2006, at which time she was "severely depressed" due to job stress.  The diagnoses were recurrent major depressive disorder and PTSD by history.

During a December 2006 VA mental health evaluation, the Veteran reported that she was raped when she was 13 years old by her brother; she was raped and harassed by a superior while in service; and she was treated as a psychiatric patient at a private hospital in May 2006 after her employment was terminated at a newspaper because an email statement was misinterpreted as a homicidal threat against the agency.  She was diagnosed with chronic PTSD.

In addition, February 2007, March 2007, April 2007, August 2007, October 2007, December 2007, and May 2008 VA mental health and psychotherapy treatment notes document diagnoses of chronic PTSD due to childhood sexual trauma, military sexual trauma, and a previous traumatic job experience.  

Although these VA treatment records note diagnoses of PTSD, the record also contains two VA examination reports that the Board finds to be more probative.

During a January 2009 VA examination, a VA psychological examiner noted that the Veteran was not forthcoming with information during the examination.  The Veteran reported that her symptoms began in 1991.  She described recent symptoms of hypersomnia, nightmares, retaliative behavior that caused her to isolate, apathy, lack of interest in activities, paranoia about abuse at her last steady job, and a history of suicidal ideation.  She indicated that her current symptoms began in 2006 when she was fired from a position at a local newspaper company.  She stated that she became furious with her immediate supervisor upon returning from work after taking three days off for appendicitis and finding out that her boss had circulated paperwork stating that the Veteran was "unprofessional for leaving work."  Thereafter, she told a coworker that "sometimes people kill themselves in order to not kill someone else."  The Veteran indicated that her boss learned of the statement and fired her.  She described a "macabre" suicide plan that she had at that time to kill herself at her boss' home.  She stated that she wanted to "spread my blood and gray matter" around her boss' house in front of her spouse, so she would be "freaked out."  She indicated that she wanted to ruin her boss' life, like she had ruined her life.  

With respect to the alleged military sexual trauma, the examiner noted that the Veteran recalled details leading up to her alleged trauma, but no details.  The examiner noted that the Veteran was able to recall details, to include what she was wearing, but in another account, she claimed that she was unable to recall any details of her trauma.  The Veteran stated that, after she had finished a run with her platoon sergeant, they went into a sauna together and he raped her.  The examiner noted that the Veteran refused to provide any further details.  The examiner further stated, "Although it is not unusual for a trauma victim to not be able to recall details[,] there is something about the way the claimant presents herself and her history that suggests her thinking is distorted and disturbed."  During the examination, the Veteran also indicated that she did not report the trauma because she would have been investigated for homosexuality.  Rather, she asked a friend to beat her up so she could transfer from her supervisor's chain of command.  The Veteran indicated that she did not have any significant response to the stressor at the time of the trauma, such as fear of death or physical injury, intense fear or horror, feeling helpless, stunned, or in shock.  She related that she had a recurrent distressing dream of "people dying" or "hearing that someone died," but she denied dreams of her trauma.  She related that she had persistent irritability or outbursts of anger due to the traumatic event, which she described as kicking in doors of bathroom stalls, yelling, plotting revenge, and snapping at people.

In the January 2009 VA examination report, the VA examiner related that the Veteran was not a reliable historian.  She noted that the Veteran was "bizarre" in her presentation and gave conflicting accounts, such as denying sexual abuse as a child, which is documented throughout the record.  The examiner noted that the Veteran appeared to have no insight into the bizarre nature of the events that she described or the roles that she played in the events.  In addition, the examiner related that the Veteran also smiled or laughed inappropriately several times during the examination, made statements that conflicted with the record, claimed to have no memory of her trauma, reported several incidents of inappropriate anger and physical acting out (such as kicking in bathroom stall doors when she was angry at her boss), presented in a disheveled manner, and picked at her scalp and chewed on her fingers during the entire examination.  Further, the examiner related that the Veteran "certainly did not volunteer any symptoms that were consistent with PTSD (except nightmares)."  She stated that, when she questioned the Veteran directly regarding PTSD symptoms, the Veteran provided vague responses, such as "oh yeah," but she was unable to elaborate and would not provide a summary of her symptoms at a later time.  The examiner specifically noted that the Veteran denied any current symptoms consistent with PTSD, depression, mania, panic, lethality, or psychoses.  She indicated that the only symptom that remained while on medication was hypersomnia.  The examiner diagnosed the Veteran with a personality disorder and remarked that the Veteran's current Axis I condition did not meet the diagnostic criteria for PTSD.

During a February 2014 VA examination report, the Veteran reported a history of emotional and physical abuse by her father and sexual assault and rape by her brother when she was approximately 12 years old.  The examiner noted that the Veteran reported the childhood sexual abuse to VA providers in the past, but that she denied any incident of childhood sexual abuse during her last VA examination in January 2009.  The Veteran stated that she was bullied a lot as a child and that she did not engage in many activities during her childhood and adolescence.  She reported that she got along well with her teachers throughout school; however, the examiner noted that the Veteran later indicated that she would "push" her teachers that she "liked" in high school to "get attention."  She stated that she would talk in class in order to get detention to spend more time with her teachers in an effort to "get them to like [her]."  She noted that her activity level varied during her adulthood due to stressors that affected her mood.  She reported that certain stressors, such as a superior being forceful or berating her, might remind her of her reported military sexual trauma and trigger increased mental health symptoms.  The Veteran reported that she was "asked to leave" her previous job at a newspaper after she was told that she was not "good enough" to work on the feature section and move to the day shift.  She stated that she wrote an email indicating that she was "ready to kill somebody" and that her boss took it as a threat.  The Veteran indicated that she was referring to kill herself and that she wrote to her colleague to express her frustration and communicate suicidal ideation.  She related that she was officially fired because she had a record of mental health treatment.  The examiner also noted that in a February 2009 letter associated with the record, the Veteran described her loss of the job and problems with her supervisor and coworkers as "psychological rape."  

During the February 2014 VA examination, the Veteran denied having any formal discipline during her military service, but she reported having a "disciplinary infraction[] for 'malingering' about being beaten up" during her January 2009 VA examination.  The examiner noted that the Veteran had reported several, very different accounts of military sexual trauma.  The examiner also stated that some of the Veteran's previous reports of military sexual trauma had some similar details, but they were all largely inconsistent.  During the February 2014 VA examination, the Veteran reported that she was sexually assaulted and raped in approximately 1983 in Okinawa, Japan, by her platoon sergeant.  She indicated that her platoon sergeant had asked her out to dinner, and when they returned to a building on base (she was unable to recall the specific location), he "wouldn't take no for an answer."  She stated that, after the incident, she requested to transfer to another unit by asking for a new job.  She added that she used the excuse that she had never been good at her job, but she stated that she merely wanted to get away from the alleged perpetrator.  She related that she did not report the incident because she witnessed other people report similar incidents and they were not believed and ostracized.  The examiner noted that, during the January 2009 VA examination, the Veteran reported a different incident.  Specifically, she described finishing a run with her platoon sergeant and entering a sauna together, where he raped her.  She also described asking an acquaintance to beat her up and a subsequent investigation for malingering.  The examiner noted that the Veteran's service treatment notes did document treatment for an assault to the Veteran's stomach, face, and head and a questionable loss of consciousness for 15 minutes; however, inconsistencies about the assault were evidenced throughout the record.  For instance, in a March 2008 statement, the Veteran reported that she was physically assaulted and "the prevailing thought was that [she] asked the person to do it to [her]," which resulted in malingering charges.  In a subsequent statement, associated with her January 2010 substantive appeal, the Veteran reported that she asked her acquaintance to intentionally physically assault her, so she would not have to go to work and confront her platoon sergeant.  

In addition, the February 2014 VA examiner noted that the Veteran had also relayed entirely different statements about previous experiences of military sexual trauma.  Specifically, several previous reports noted multiple incidents of military sexual trauma, whereas she only reported one incident of military sexual trauma during the January 2009 and February 2014 VA examinations.  The February 2014 VA examiner noted that she questioned the Veteran multiple times about any other incidents of sexual trauma, aside from the one described during the examination; sexual or gender-related harassment; or any other related experience during her service.  However, the examiner noted that the Veteran repeatedly denied any other related experience, sexual assault, or harassment during her time in service.  In fact, the examiner stated that the Veteran added that it was "only one incident."

During the February 2014 VA examination, the examiner noted that the Veteran was articulate for the most part, but her speech was vague at times, particularly when asked to recall details about her reported experience of military sexual trauma.  The examiner indicated that the Veteran became agitated when she attempted to question the Veteran further about any details that she was unable to recall.  She stated that the Veteran would interrupt her questioning and stated, "I don't know; I don't remember."  The examiner noted a history of paranoid ideation and bizarre thought content; however, there was no clear evidence of delusional thought content, and the Veteran denied any history of such symptoms.   The examiner also indicated that, while the Veteran was fairly cooperative during the examination, much of her report was highly inconsistent with previous reports, and many of previous reports were highly inconsistent with each other.  The examiner further remarked that the Veteran generally presented as awkward with a lack of insight into the large inconsistencies of her report during the current examination.

The February 2014 VA examiner also noted that, during the Veteran's January 2009 VA examination, she denied any symptoms consistent with a depressive disorder despite having a diagnosis of major depressive disorder in past VA treatment.  In addition, the examiner indicated that the Veteran related that she had difficulty sleeping for 20 to 30 years and that she averaged sleeping approximately four hours per weeknight and approximately 10 to 12 hours per night on the weekends.  She related that she had difficulty falling asleep due to an inability to stop thinking about things and that she woke during the night due to feeling hot or cold or being startled from her sleep.  She stated that she believed she startled awake due to dreams, but she was unsure if she was dreaming.  The examiner noted that the Veteran's report of impaired sleep was inconsistent with her previous reports of hypersomnia.  

During the February 2014 VA examination, the examiner administered the Structured Interview of Malingered Symptomatology (SIMS).  The Veteran scored well above the cut-off score on the affective disorders subscale and indicated a likely exaggeration of symptoms, specifically associated with depression and anxiety.  The examiner noted that, although the presence of suspected malingering or dissimulation did not rule out the presence of genuine psychopathology, it did interfere with the ability to properly measure the quality of symptoms, type of symptoms, and true functional impairment.  The Veteran also completed the Personality Assessment Inventory (PAI).  The results showed a moderate elevation on one validity index indicating some inconsistency in responses to similar items, which could be a result of carelessness or confusion in attempts at impression management.  PAI results indicated that the Veteran endorsed a high level of affective and physiological symptoms associated with depression.  Similarly, other significant elevations indicated that the Veteran may be interpersonally distant and viewed by others as unsympathetic; has a low desire to connect with others; and may believe that others are unsupportive of her.  Other more moderate elevations were noted on the PAI.  The examiner noted that the Veteran did endorse items that suggested she experiences stress related to some type of stressor which may be traumatic in nature.  She also endorsed items that suggest affective instability; identity problems; interpersonal problems; resentment towards others; displays of verbal aggression; and cognitive symptoms of anxiety and depression.  

The February 2014 VA examiner opined that the Veteran had a diagnosis of personality disorder not otherwise specified, per DSM-IV-TR.  She noted that the Veteran demonstrated interpersonal problems and deficits; a history of suicidal threats or gestures; reactivity of mood; affective instability; inappropriate displays of anger; paranoid ideation and resentment of others; identity disturbance; peculiar thought content and behavior; and inappropriate displays of affect, that were attributed with her primary diagnosis of personality disorder.  The examiner also stated, "Given the pervasive nature of personality disorders and indications that this was present before [the] Veteran joined the military, it is not as likely as not that the disorder manifested in service or is otherwise related to her military service."

The February 2014 VA examiner also specifically opined that the Veteran endorsed very few, if any, symptoms of PTSD and did not meet the criteria for this disorder per either DSM-IV-TR or DSM-V.  She denied any history of manic or psychotic symptoms, any significant symptoms of anxiety, and any symptoms that would be associated with a diagnosis of PTSD.  The examiner noted that the Veteran endorsed experiencing nightmares in previous interviews; however, she did not endorse this symptom during the February 2014 examination.  The examiner related that the Veteran did report that interpersonal stressors, where she perceived dominance or control by others, reminded her of the reported incident of military sexual trauma.  However, based upon current results, it appeared that this was not explained by re-experiencing symptoms, as would be found in a diagnosis of PTSD.  The examiner indicated that, in December 2006 and August 2007 VA treatment notes, the Veteran reported that she was "haunted" by a reported work incident in 2006.  She also stated that she had nightmares related to childhood sexual abuse; intrusive thoughts related to childhood sexual abuse and military sexual trauma; social detachment and a lack of desire to connect with others; and problems with anger.  The examiner noted that the records did not indicate any other symptoms related to her reported experiences of childhood sexual abuse, military sexual trauma, or the work incident from 2006.  Therefore, the VA examiner opined that it was unclear whether or not the Veteran ever met the criteria for PTSD.  Moreover, the examiner noted that the Veteran did not currently meet the criteria for PTSD, and the disorder was ruled out.

Further, the February 2014 VA examiner noted that the Veteran relayed multiple inconsistencies, particularly when discussing her reported experience of previous stressors and trauma.  The examiner also provided the following opinion:

Although inability to recall aspects of trauma or dissociative-like symptoms as a reaction to a trauma are possibilities in those who have experienced a traumatic incident, [the] Veteran's largely inconsistent and multiple different stories are not consistent with the above mentioned symptoms.  [The] Veteran's peculiar thought content and observed behaviors (as noted in previous reports and the current exam), may indicate potential delusional thought content.  However, [the] Veteran denied all psychotic symptoms, and [the] writer does not have objective data to support a diagnosis of a psychotic disorder comorbid with her personality disorder.  These observed symptoms and her largely inconsistent accounts could also be explained [by] her personality disorder, as stress-related paranoia and peculiar thought content that 'borders on psychosis' are certainly common in individuals with similar personality disorders.  However, her inconsistent accounts may also reflect dissimulation, as indicated by certain testing results.

In addition, the February 2014 VA examiner acknowledged that the Veteran did endorse depressive symptoms during the examination, and certain testing results indicated a moderate level of depression and anxiety.  However, the examiner remarked that it was not possible to decipher any potential mental health symptoms that could be related to the reported incident of childhood sexual abuse, military sexual trauma(s), or the work incident in 2006.  The examiner stated that the Veteran's report (particularly with respect to those stressors to which she related her symptoms) was so highly inconsistent that it was not possible to determine any stressor; whether or not another mental disorder exists (other than the personality disorder); or the exact nature or timeline of any other possible symptoms without undue speculation.  Additionally, further testing indicated a potential exaggeration of anxiety and depressive symptoms.  Because the examiner determined that it was impossible to determine whether or not another mental disorder existed without undue speculation, no additional diagnosis was provided.  

Upon review, the Board finds that the most probative evidence weighs against a finding that the Veteran has a PTSD diagnosis in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV) as a result of her alleged military stressors.  Overall, the February 2014 VA psychiatric examination, in particular, was very thorough, supported by explanation, and considered the Veteran's history and relevant complaints.  It also considered the medical evidence of record and the Veteran's lay statements.  This VA opinion outweighs the previous diagnoses of PTSD related, in part, to the alleged military sexual trauma.  After an extensive interview and psychological testing, the VA examiner provided detail in assessing whether the Veteran met the DSM-IV criteria for PTSD, whereas other VA providers did not provide such detail or rationale.  Indeed, it is unclear if many of them had the Veteran's full history.  The February 2014 VA psychiatric examiner also pointed out the Veteran's instances of exaggeration and other inaccuracies.  In several instances, the Veteran was prone to exaggeration when testing for PTSD symptomatology. 

With regard to lay evidence, lay persons are not categorically incompetent to speak on matters of medical diagnosis or etiology. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The Board must consider the type of condition specifically claimed and whether it is readily amenable to lay diagnosis or probative comment on etiology. See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  In this regard, the Federal Circuit recently held that "PTSD is not the type of medical condition that lay evidence . . . is competent and sufficient to identify." Young v. McDonald, 766 F.3d 1348, 1352-53 (Fed. Cir. 2014).  Regardless, the Board acknowledges the Veteran is competent to report psychiatric symptoms both during and after service. See 38 C.F.R. § 3.159(a)(2); Jandreau, 492 F.3d at 1377 (discussing that Veteran is competent to report a contemporaneous medical diagnosis); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (discussing general competency of a Veteran to report psychiatric symptoms). 

That notwithstanding, in the instant case, the Board has found the Veteran's lay statements are less probative than the post-service medical evidence finding that the Veteran does not meet the DSM-IV criteria for PTSD based on alleged in-service sexual assaults.  The Federal Circuit has held that the Board can favor competent medical evidence over lay statements offered by the Veteran, as long as the Board neither deems lay evidence categorically incompetent nor improperly requires a medical opinion as the sole way to prove causation. King v. Shinseki, 700 F.3d 1339, 1344 (2012).  Moreover, although the Veteran is competent to describe her psychiatric symptoms, by regulation, PTSD is a condition that can only be diagnosed by a medical professional, according to 38 C.F.R. § 3.304(f). 

The Board has also considered whether the Veteran's PTSD claim raised the issue of entitlement to service connection for any other acquired psychiatric disorder in addition to PTSD. See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record). 

Both the January 2009 and February 2014 VA examiners diagnosed the Veteran with a personality disorder.  However, personality disorders are disorders are by definition preexisting disorders, considered a congenital or developmental defect, and are not subject to service connection under 38 C.F.R. § 3.303(c) (see also 38 C.F.R. §§ 4.9, 4.127) in the absence of superimposed disease or injury during service. VAOPGCPREC 82-90.  

As to any possible superimposed disease or injury in service, the Board finds that the weight of the lay and medical evidence is against finding that the personality disorder was subject to superimposed disease or injury during service.  VA treatment notes include diagnoses of major depressive disorder, and the February 2014 VA examiner acknowledged that the Veteran did endorse depressive symptoms during the examination.  In addition, certain testing results indicated a moderate level of depression and anxiety.  Nevertheless, the February 2014 VA examiner remarked that it was not possible to decipher any potential mental health symptoms that could be related to the reported incident of childhood sexual abuse, military sexual trauma(s), or the work incident in 2006.  The examiner stated that the Veteran's reports were so highly inconsistent that it was not possible to determine any stressor; whether or not another mental disorder exists (other than the personality disorder); or the exact nature or timeline of any other possible symptoms without undue speculation.  Additionally, further testing indicated a potential exaggeration of anxiety and depressive symptoms.  Because the examiner determined that it was impossible to determine whether or not another mental disorder existed without undue speculation, no additional diagnosis was provided.  

Further, the February 2014 VA examiner noted that the Veteran's peculiar thought content and observed behaviors may indicate potential delusional thought content.  However, the Veteran denied all psychotic symptoms, and the examiner did not have objective data to support a diagnosis of a psychotic disorder comorbid with her personality disorder.  The examiner also noted that these observed symptoms and the Veteran's largely inconsistent accounts could also be explained by her personality disorder, as stress-related paranoia and peculiar thought content that "borders on psychosis" are certainly common in individuals with similar personality disorders.  

In any event, with regard to her personality disorder diagnoses, personality disorders are not "diseases" or "injuries" within the meaning of applicable legislation. 38 C.F.R. §§ 3.303(c), 4.9, 4.127.  Defects are defined as "structural or inherent abnormalities or conditions which are more or less stationary in nature." VAOPGCPREC 82-90.  It is therefore unnecessary to examine causality, or consider VA's presumption of soundness under 38 U.S.C.A. § 1111, because personality disorders cannot legally be service-connected. See Morris v. Shinseki, 678 F.3d 1346, 1354 (2012).  Thus, service connection is not warranted for the Veteran's personality disorder. 

Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence weighs against service connection for PTSD or an acquired psychiatric disorder other than PTSD. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).








ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, is denied.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


